DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claims 11-20 are examined.
Response to Arguments
Applicant’s arguments, see page 2, filed on 02/19/2021, with respect to the rejection of claim 1-10 under 35 USC § 103 Patent, Poll Wayne L et al., US20120197084 A1; in view of Poll Wayne L et al., US20120197084 A1; have been fully considered but they are not persuasive since applicant did not present any ground of argument against the rejection.
Therefore, rejection under 35 USC § 103 has not been withdrawn.  However, upon further consideration and updated search, a new ground of rejection, 35 USC 103 is made with the following art Poll Wayne L et al. US20120197084 A1, McWeeney John O. et al. US 20050272975 A1, Jacobsen; Stephen C et al. US 20110137117 A1, Chang; John Y US 20060004323 A1 and Willis; N. Parker et al. US 8709008 B2 to claims 1-20.
Notice of Pre-AIA  or AIA  Status
Applicant’s assertion for the examination of this application to be examined under AIA  first inventor to file is noted and acknowledged and application is examined accordingly under AIA  status.  

Specification
Objection to the specification is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, 15, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poll Wayne L et al., US20120197084 A1; hereinafter “Poll”. In view of McWeeney John O. et al., US 20050272975 A1; hereinafter “McWeeney” and further in view of Patent US 20110137117 A1 Jacobsen; Stephen C et al, hereinafter “Jacobsen”.
As to claim 1 Poll teaches respective deflectors for each of the one or more irrigation tubes. includes a multi-lumen sheath assembly, a deflector assembly ( Abstract Ln.5) and  a deflector assembly 64 (page 6, [0014], Fig. 23) fixedly attached to and positioned at the distal end of the enclosure, secured to the distal end (page 6, [0115]) wherein the deflectors are configured to deflect fluid, ejected from the one or more irrigation tubes, over the distal face of the camera so as to clean the distal face, defogs and deflects debris (page 7, [0128] ).
 and a distal end, distal end( page 5, [0086]) wherein the distal end  is deflectable between a straight configuration and a curved configuration; at least one wire within the guidewire, traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end: one or more irrigation tubes within the guidewire and traversing the guidewire from the proximal end to the distal end: and an imaging assembly wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure and the camera in the enclosure to the curved configuration in response to tension on the at least one wire. 
McWeeney teaches a guidewire guide wire (page 5, [0086]) having a proximal end  proximal end 16 (page 5, [0087]) and a distal end, distal end( page 5, [0086]) wherein the distal end  is deflectable between a straight configuration and a curved configuration distal tip of the scope to be deflected (page 1, [0004]) ; at least one wire within the guidewire, traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end: at least one steering wire having a distal end region secured at or near the distal end region of the catheter shaft and a proximal end (page 2, [0010])  one or more irrigation tubes within the guidewire  irrigation/insufflation channels (page 5, [0086]) and traversing the guidewire from the proximal end to the distal end: channels 62 each extend the entire length of the catheter 10 (page 5, [0086]) and an imaging assembly an image viewing device (page 10, [117]) wherein the at least one wire is configured to deflect each of the distal end of the guidewire, the enclosure and the camera in the enclosure to the curved configuration in response to tension on the at least one wire. the steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1) and distal tip of the scope to be deflected (page 1, [0003]) and see examiner’s annotation (Fig. 1, element #1 and Fig. 4 ,element #3).
Combining of Poll and McWeeney results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions as taught by Poll and McWeeney is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location.
It would have been obvious before the effective filling date of the claimed invention to modify Poll and McWeeney have capability to steer in multiple directions and that would be used to reach and facilitate treatment of locations that are difficult to reach without the aid of such instrument.
McWeeney and Poll are silent about fixedly attaching an imaging assembly enclosure to the distal end, the imaging assembly comprising: an enclosure having a distal end a camera having a distal face, wherein the camera is fixedly mounted within the enclosure and is configured to capture an image.
Jacobson teaches about fixedly attaching an imaging assembly enclosure to the distal end, SSID 38 (page 4, [0051], Fig.6)  the imaging assembly comprising: an enclosure having a distal end outer sleeve 76 (page 4, [0051], Fig. 6) a camera SSID 38 (page 4, [0051], Fig.6) having a distal face,  wherein the camera is fixedly mounted within the enclosure and is configured to capture an image, outer sleeve 76 is provided adjacent the SSID and GRIN lens 40 to support this structure (page 4, [0051], Fig. 6) and the tension wire (78) is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner (Page 4, [0052], Fig. 6 ).
Combining of Poll, McWeeney and Jacobson results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions which is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location. Furthermore Jacobsen explained in his teaching that SSID/ imaging device can be attached to a distal end of an outer sleeve of a tube to capture image and achieve structural integrity of the imaging element. 
It would have been obvious before the effective filling date of the claimed invention to modify Poll and McWeeney and further modify the device distal tip to be structurally integral that supports tip of an imaging device with the capability to steer in multiple directions and that would be used to reach and facilitate treatment of locations that are difficult to reach without the aid of such instrument.


    PNG
    media_image1.png
    769
    622
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    820
    552
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    895
    616
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    512
    686
    media_image4.png
    Greyscale

As to claim 2 McWeeney, Poll and Jacobson teach the claimed invention as discussed above concerning claim 1 and Poll further teaches the distal face of the camera is orthogonal to a surface of the enclosure, see examiners annotation in Fig. 29 below,(annotation I) and wherein each of the respective deflectors comprises a first straight section orthogonal to the distal face of the camera, see examiners annotation in Fig. 29 below,(annotation II)  and connected to the distal end of the 191002-1768.11ID-1280.1 BIO5895USNP1 enclosure, a second straight section parallel to the distal face of the camera, see examiners annotation in Fig. 29 below,(annotation III) and a curved section connecting the first and second straight sections see examiners annotation in Fig. 29 below,(annotation IV). 

    PNG
    media_image5.png
    674
    845
    media_image5.png
    Greyscale












    PNG
    media_image6.png
    510
    613
    media_image6.png
    Greyscale

claim 3, McWeeney, Poll and Jacobson teach the claimed invention as discussed above concerning claims 2; and Poll further teaches wherein each of 5the one or more irrigation tubes has a respective distal end parallel to the first straight section of the each of the respective deflectors. See examiners annotation in Fig. 29 above, (annotation V)
As to claim 4, McWeeney, Poll and Jacobson teach the claimed invention discussed above concerning claim 1. McWeeney and Poll also teaches wherein the one or more irrigation tubes comprise two or more irrigation tubes ([0144], Ln.5-7, e.g. in this section McWeeney explained about includes one or more lumens for the purpose of facilitating the insertion and extraction of fluids, gases, and/or additional medical devices into and out of the body, McWeeney), [see examiners annotation in Fig. 24, 29 and Fig. 36, Poll], and wherein application of suction to a given tube of the two or more irrigation tubes ([0144] e.g. in this section McWeeney explained about includes one or more lumens for the purpose of facilitating the insertion and extraction of fluids, gases, and/or additional medical devices into and out of the body), [see examiners annotation in Fig. 24, 29 and Fig. 36, Poll] causes the respective deflector of the given tube to remove the fluid from the distal face of the camera, and to direct the fluid into the given tube. [See examiners annotation in Fig. 2, 3 and 4, McWeeney] above and also [see examiners annotation in Fig. 24, 29 and Fig. 36, Poll].
It would have been obvious before the effective filing date of the claimed invention to modify Poll to include one or more irrigation tubes comprise two or more irrigation 10tubes by McWeeney for the purpose of facilitating the insertion and extraction of fluids from the camera distal face.



    PNG
    media_image1.png
    769
    622
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    895
    616
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    820
    552
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    512
    686
    media_image4.png
    Greyscale









    PNG
    media_image6.png
    510
    613
    media_image6.png
    Greyscale






    PNG
    media_image5.png
    674
    845
    media_image5.png
    Greyscale

As to claim 6 Poll teaches an method comprising providing a guidewire having alignment fork guide ([0107] Ln. 2); -5-Serial No. 16/101,503positioning one or more irrigation tubes within the guidewire to traverse the guidewire from the proximal end to the distal end; e.g. … the proximal end of the sheath 14 communicates with the multiple lumens 34; 36; 38; 40; and 42 formed within the wall of the sheath 14 ([0080] Ln 1-4);and respective deflectors for each of the one or more irrigation tubes, fixedly attached to and positioned at the  distal end of the enclosure so as to deflect fluid, ejected from the one or more irrigation tubes,  over the  distal face of the camera so as to clean the distal face, includes a multi-lumen sheath assembly, a deflector assembly ( Abstract Ln.5) and  a deflector assembly 64 (page 6, [0014], Fig. 23) and also see examiners annotation in Fig. 29
Poll is silent about a proximal end and a distal end wherein the distal end is deflectable between a straight configuration to curved configuration; positioning at least one wire within the guidewire, to traverse the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end;-5-Serial No. 16/101,503 positioning one or more irrigation tubes within the guidewire to traverse the guidewire from the proximal end to the distal end; and  applying tension on the at least one wire to deflect each of the distal end of the guidewire, the enclosure attached thereto, and the camera in the enclosure 
McWeeney teaches about a proximal end and a distal end, distal tip section 1488 may be coupled to the distal end of the deflection section 1484 (page 7, [0095], Figs. 14A & 36A). wherein the distal end is deflectable between a straight configuration to curved configuration; The steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1)  positioning at least one wire within the guidewire, to traverse the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end; ([0080] Ln 1-4 e.g. … the proximal end of the sheath 14 communicates with the multiple lumens 34; 36; 38; 40; and 42 formed within the wall of the sheath 14);-5-Serial No. 16/101,503 positioning one or more irrigation tubes within the guidewire to traverse the guidewire from the proximal end to the distal end; and  applying tension on the at least one wire to deflect each of the distal end of the guidewire, the enclosure attached thereto, and the camera in the enclosure. The steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1)
Combining of Poll and McWeeney results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions as taught by Poll and McWeeney is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location.
It would have been obvious before the effective filling date of the claimed invention to modify Poll and McWeeney have capability to steer in multiple directions and that would be used to reach and facilitate treatment of locations that are difficult to reach without the aid of such instrument.
Poll and McWeeney are silent about fixedly attaching an imaging assembly enclosure to the distal end, the imaging assembly comprising: an enclosure having a distal end a camera having a distal face, wherein the camera is fixedly mounted within the enclosure and is configured to capture an image
Jacobson teaches about fixedly attaching an imaging assembly enclosure to the distal end, SSID 38 (page 4, [0051], Fig.6)  the imaging assembly comprising: an enclosure having a distal end outer sleeve 76 (page 4, [0051], Fig. 6) a camera SSID 38 (page 4, [0051], Fig.6) having a distal face,  wherein the camera is fixedly mounted within the enclosure and is configured to capture an image, outer sleeve 76 is provided adjacent the SSID and GRIN lens 40 to support this structure (page 4, [0051], Fig. 6) and the tension wire (78) is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner (Page 4, [0052], Fig. 6 ).
Combining of Poll and McWeeney results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions as taught by Poll and McWeeney is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location. Furthermore Jacobsen explained in his teaching that SSID/ imaging device can be attached to a distal end of an outer sleeve of a tube to capture image and achieve structural integrity of the imaging element. 
It would have been obvious before the effective filling date of the claimed invention to modify Poll and McWeeney and further modify the device distal tip to be structurally integral that supports tip of an imaging device with the capability to steer in multiple directions and that would be used to reach and facilitate treatment of locations that are difficult to reach without the aid of such instrument.
As to claim 7, McWeeney, Poll and Jacobson teach the claimed invention as discussed above concerning claim 6 and Poll further teaches the distal face of the camera is orthogonal to a surface of the enclosure, see examiners annotation in Fig. 29 b,(annotation I), and wherein each of the respective deflectors comprises: (i) a first straight section orthogonal to the distal face of the camera see examiners annotation in Fig. 29 ,(annotation II) and connected to the distal end of the enclosure, (ii) a second straight section parallel to the distal face of the camera, see examiners annotation in Fig. 29 ,(annotation III)and (iii) a curved section connecting the first and second straight sections see examiners annotation in Fig. 29 ,(annotation IV).
As to claim 8, McWeeney, Poll and Jacobson teach the claimed invention as discussed above concerning claim 6; and Poll further teaches wherein each of 5the one or more irrigation tubes has a respective distal end parallel to the first straight section of the each of the respective deflectors. See examiners annotation in Fig. 29 above, (annotation V).
As to claim 9, McWeeney, Poll and Jacobson teach the claimed invention discussed above concerning claim 6, wherein the one or more irrigation tubes comprise two or more irrigation tubes, irrigation 10tubes ([0144], Ln.5-7, e.g. in this section McWeeney explained about includes one or more lumens for the purpose of facilitating the insertion and extraction of fluids, gases, and/or additional medical devices into and out of the body, McWeeney), (see examiners annotation in Fig. 24, 29 and Fig. 36, Poll) the method further comprising applying suction to a given tube of the two or more irrigation tubes, tubes ([0144], Ln.5-7, e.g. in this section McWeeney explained about includes one or more lumens for the purpose of facilitating the insertion and extraction of fluids, gases, and/or additional medical devices into and out of the body, McWeeney), (see examiners annotation in Fig. 24, 29 and Fig. 36, Poll)  so as to cause the respective deflector of the given tube to remove the fluid from the camera distal face of the camera, and to direct the fluid into the given tube. [See examiners annotation in Fig. 2, 3 and 4, McWeeney] above and also [see examiners annotation in Fig. 24, 29 and Fig. 36, Poll]. 
It would have been obvious before the effective filing date of the claimed invention to modify the modified apparatus to include one or more irrigation tubes comprise two or more 
As to claim 11 McWeeney, Poll and Jacobson teach the apparatus according to claim 1, Poll and Jacobson are silent about an optical fiber having proximal and distal ends and a light source configured to provide light to the proximal end of the optical fiber
McWeeney teaches the apparatus according to claim 1, further comprising:  an optical fiber fiberscope (page 4, [0076]) having proximal and distal ends distal end (page 5, [0086]), and a light source light source (page 9, [0107]) configured to provide light to the proximal end of the optical fiber, fiber optic bundles 32, 34 (page 8, [01030) & light source external the optical assembly 2040 to the illumination fibers or fiber bundle 2032 (page 12, [0130])
Use of light source and optical fiber for the purpose of providing light at the distal end of medical device is a known practice as shown by McWeeney.
  It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus and add an optical fiber and a light source so that the medical device such as a catheter have visualization capabilities. 
As to claim 12 McWeeney, Poll and Jacobson teach the apparatus according to claim 1, Poll and Jacobson are silent about the enclosure has a proximal end extending distally from the guidewire, wherein the proximal end of the enclosure is coupled with the guidewire. 
Jacobson teaches about the enclosure has a proximal end extending distally from the guidewire, wherein the proximal end of the enclosure is coupled with the guidewire outer sleeve 76 is provided adjacent the SSID and GRIN lens 40 to support this structure (page 4, [0051], Fig. 6) & the tension wire (78) is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner (Page 4, [0052], Fig. 6 ).
Teaching of Jacobson shows the practice of having outer sleeve and a tension wire (78) connecting to an imaging device (SSID) and extending distally is a mechanism that is known in the making of deflectable guide wires. 
It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus and add the additional feature to enables directing the tip 15 by providing a tension force tending to straighten out this portion of the catheter.
As to claim 13 McWeeney, Poll and Jacobson teach the apparatus according to claim 1. Poll and McWeeney are silent about a conductor coupled with a proximal end of the camera, wherein the conductor extends through the guidewire and is configured to provide power and data signals to the camera as well as transfer signals from the camera to a processor to control imaging of the camera.
Jacobsen teaches about a conductor an electrical umbilical 30 including conductive wires 32 (page 4, [0043], Figs.2&3) coupled with a proximal end of the camera, distal tip portion 15 and imaging device 14 (page 4, [0043], Figs. 2&6) wherein the conductor extends through the guidewire micromachined tube 46 (page3, [0046], Fig.2)and is configured to provide power and data signals to the camera as well as transfer signals from the camera to a processor to control imaging of the camera.  supplies power to the imaging device 14 and feeds a digital image signal to the processor based on a signal received from the imaging device via an electrical umbilical 30, including conductive wires 32 (page4, [0043])

It would have been obvious before the effective filling date of the claimed invention to modify the modified device of Poll and McWeeney to have a configuration of a conductive wire connected to distal tip of an imaging device where it passed through a micromachined tube to transfer data and signal such that an appropriately programmed computer, is provided to control the imaging system.
As to claim 15 McWeeney, Poll and Jacobson teach the apparatus according to claim 6. Poll and Jacobson are silent about applying tension bends the distal end of the guidewire from the straight configuration to the curved configuration. 
McWeeney teaches about applying tension bends the distal end of the guidewire from the straight configuration to the curved configuration. The steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1)
Applying tension to a steering wire to change positions of the distal end is a mechanism well known in the art that is used to divert distal tip of a wire from first position to a second position.  McWeeney Fig. 1 illustrates the distal tip being in 1st position / straight position/ and also a second position / curved position.
It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus to include tensioning at the proximal end of the guidewire such 
As to claim 17 poll teaches an apparatus, comprising : a guide that includes a distal end an alignment fork guide (page 6, [0107]); and a lumen, multi-lumen sheath assembly 14, (page 3, [0070]), one or more irrigation tubes within the guidewire and traversing the guidewire from the proximal end to the distal end; end … the proximal end of the sheath 14 communicates with the multiple lumens 34; 36; 38; 40; and 42 formed within the wall of the sheath 14 (page 4, [0080] Ln 1-4 e.g.) respective deflectors for each of the one or more irrigation tubes, includes a multi-lumen sheath assembly, a deflector assembly ( Abstract Ln.5) and  a deflector assembly 64 (page 6, [0014], Fig. 23) fixedly attached to and positioned at the distal end of the enclosure,  secured to the distal end (page 6, [0115]), wherein the deflectors are configured to deflect fluid, ejected from the one or more irrigation tubes,   over the distal face of the camera so as to clean the distal face, defogs and deflects debris (page 7, [0128] ).
Poll is silent about wherein the distal end of the guide is deflectable between a straight configuration and a curved configuration; a guidewire, having a proximal end and a distal end, wherein the distal end of the guidewire is deflectable between a straight configuration and a curved configuration, wherein the guidewire is configured to move relative to the guide ;  at least one wire within the guidewire, traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end; wherein the at least one wire is configured to deflect each of the distal end of the guidewire, of the guidewire in response to tension on the at least one wire. 
McWeeney teaches wherein the distal end of the guide is deflectable between a straight configuration and a curved configuration; the steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1) a guidewire guide wires (page 5, [0086]) ,having a proximal end and a distal end, wherein the distal end of the guidewire is deflectable distal tip of the scope to be deflected (page 1, [0003]) and see examiner’s annotation (Fig. 1, element #1, Fig. 4 ,element #3) between a straight configuration and a curved configuration, wherein the guidewire is configured to move relative to the guide see annotation 1st or straight position and 2nd or curved position  (Fig. 1, element #1, Fig. 4 , element #3) ; at least one wire within the guidewire, guide wires (page 5, [0086]) traversing the guidewire from the proximal end to the distal end, wherein the at least one wire is fixed to the distal end; the steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1) wherein the at least one wire is configured to deflect each of the distal end of the guidewire, of the guidewire in response to tension on the at least one wire the steering controller is capable of applying tension to the at least one steering wire when the steering controller moves from the first position to the second position (page 2, [0010], Fig.1).
Combining of Poll and McWeeney results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions as taught by Poll and McWeeney is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location.

Poll and McWeeney are silent about an imaging assembly fixedly attached to the distal end, the imaging assembly comprising: an enclosure having a distal end, a camera, having a distal face, fixedly mounted within the enclosure, and, the enclosure, and the camera in the enclosure to the curved -8-Serial No. 16/101,503 configuration.
Jacobsen teaches an imaging assembly SSID 38 (page 4, [0051], Fig.6) fixedly attached to the distal end, the imaging assembly comprising: an enclosure having a distal end, outer sleeve 76 (page 4, [0051], Fig. 6) a camera, SSID 38 (page 4, [0051], Fig.6)having a distal face, fixedly mounted within the enclosure, and, the enclosure, and the camera in the enclosure to the curved -8-Serial No. 16/101,503 configuration outer sleeve 76 is provided adjacent the SSID and GRIN lens 40 to support this structure (page 4, [0051], Fig. 6) and the tension wire (78) is attached to the SSID 38 and extends back through the catheter to a proximal portion where it can be manipulated by a practitioner (Page 4, [0052], Fig. 6 ).
Combining of Poll and McWeeney results an apparatus: alignment fork guide with multi lumen having proximal end and a deflector assembly secured at a distal end for defogging debris where steering can be achieved by applying tension cable/ guide wire to a steering wire to make a deflection between positions as taught by Poll and McWeeney is known in the art for achieve steerability of the distal tip of an apparatus when operating at difficult to reach location. Furthermore Jacobsen explained in his teaching that SSID/ imaging device can be attached to a  
It would have been obvious before the effective filling date of the claimed invention to modify Poll and McWeeney and further modify the device distal tip to be structurally integral that supports tip of an imaging device with the capability to steer in multiple directions and that would be used to reach and facilitate treatment of locations that are difficult to reach without the aid of such instrument.
As to claim 19 Poll, McWeeney and Jacobson teaches about the modified apparatus according to claim 17.
Poll and Jacobson are silent about the guide has a single central lumen, wherein each of the one or more irrigation tubes include a wall that defines an interior lumen and an exterior, wherein the one or more irrigation tubes extend through the single central lumen.  
McWeeney teaches about the guide has a single central lumen 510 has one large lumen 512 (page 6, [0089], Fig. 5), wherein each of the one or more irrigation tubes include any irrigation tubes pass through the lumen 512 (page 6, [0089], Figs.5 &35, element 3196) a wall that defines an interior lumen,  internal sleeve or liner 547 (page 6, [0089], Fig.5) and an exterior, wherein the one or more irrigation tubes extend through the single central lumen any irrigation tubes pass through the lumen 512 (page 6, [0089], Figs.5 & 35, element 3196).
Modifying the modified apparatus of Poll, McWeeney and Jacobson to have a large lumen where other channels or irrigation channels passing through another lumen is known in the making of medical devices that are steerable.
.
Claims 5 and 10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Poll, McWeeney, Jacobson and further in view of Govari; Assaf et al., (US 20160007842 A1; hereinafter “Govari”).
As to claim 5 McWeeney, Poll and Jacobson teach the claimed invention discussed above concerning claim 1.
McWeeney, Poll and Jacobson were silent about the apparatus having magnetic sensor, mounted in the enclosure, configured to provide an indication of a location and an orientation of the enclosure in response to a magnetic field traversing the magnetic sensor.  
Govari teaches about the apparatus having magnetic sensor a magnetic field sensing coil 100 is wound around distal end 92 of optic fiber 90 (page 3, [0053]) mounted in the enclosure, configured to provide an indication of a location and an orientation of the enclosure in response to a magnetic field traversing the magnetic sensor location and orientation of the coil (page 3, [0059]) 
For rigid instruments, the tracking coil may alternatively be positioned in a proximal portion of the instrument, provided that the magnetic tracking system has been programmed to make the spatial adjustments required to convert the signals received from the coil. Such a method for tracking is also known in the art.
Govari to track location and orientation of the imaging assembly enclosure in response to a magnetic field traversing the sensor.
As to claim 10 Poll, McWeeney and Jacobson teach the claimed invention discussed above concerning claim 6.
Poll, McWeeney and Jacobson were silent about a magnetic sensor in the imaging assembly enclosure, wherein the magnetic sensor is configured to provide an indication of a location and an orientation of the imaging assembly enclosure in response to a magnetic field traversing the magnetic sensor.
Govari teaches a magnetic sensor in the imaging assembly enclosure, a magnetic field sensing coil 100 is wound around distal end 92 of optic fiber 90 (page 3, [0053]) wherein the magnetic sensor is configured to provide an indication of a location and an orientation of the imaging assembly enclosure in response to a magnetic field traversing the magnetic sensor location and orientation of the coil (page 3, [0059]).
For rigid instruments, the tracking coil may alternatively be positioned in a proximal portion of the instrument, provided that the magnetic tracking system has been programmed to make the spatial adjustments required to convert the signals received from the coil. Such a method for tracking is also known in the art.
It would have been obvious before the effective filing date of the claimed invention to modify the modified apparatus to have a magnetic sensor assembled in the imaging assembly Govari to track location and orientation of the imaging assembly enclosure in response to a magnetic field traversing the sensor.
Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poll, McWeeney, Jacobson and further in view of US 20060004323 A1 Chang; John Y .et al; hereinafter “Chang”
As to claim 16 Poll, McWeeney and Jacobson teach the apparatus according to claim 6. Poll, McWeeney and Jacobson are silent about inserting the distal end of the guidewire into a head of a patient; steering the guidewire to a passageway in the head of the patient; and capturing an image of the passageway in the head of the patient.
Chang teaches about inserting the distal end of the guidewire into a head of a patient; steering the guidewire to a passageway in the head of the patient; and capturing an image of the passageway in the head of the patient. FIGS. 2E through 2H are partial sagittal sectional views through a human head showing various steps of a method of gaining access to a paranasal sinus using a steerable catheter. (Page 6, [0109], Figs. 2E-2H) and methods disclosed herein for navigation and imaging of the devices within the anatomy (page 13, [0158])
Accessing paranasal sinus using steerable catheter with the aid of imaging device to capture internal passageway is a practice that is applicable for treating head section in the medical industry.
It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus to incorporate the method of accessing paranasal sinus using steerable catheter to capture internal nasal tissue as taught by Change for the purpose of navigation and imaging within the anatomy.  For example, the devices disclosed herein may 
As to claim 18 Poll, McWeeney and Jacobson taught the modified apparatus according to claim 17. Poll and McWeeney are silent about first actuator configured to deflect the guide between the straight configuration and the curved configuration; and (b) a second actuator configured to deflect the guidewire between the straight configuration and the curved configuration. 
Jacobson teach about first actuator configured to deflect the guide between the straight configuration and the curved configuration  The catheter 12 can alternatively comprise an internal tensionable wire (not shown) adjacent one side of the distal tip portion, which when tensioned, causes the distal tip portion 15 to deflect as is known in the art. A combination of deflection and rotation of the distal tip portion of the catheter provides steerability of the device. Another alternative for directability of the distal tip portion is to provide a micro-actuator (not shown) such as an element which expands or contracts upon application of an electrical current signal (page 3, [0047]).
Chang teaches about actuator configured to deflect the guidewire between the straight configuration and the curved configuration. Steering wire can be controlled by several means like a thumb wheel, a slide, a button hooked up to electronic motor and a trigger (page 6, [0111]).
It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus of Poll, McWeeney, Jacobson and Change to have more than one actuator as a replacement for manual tensioning cable which is known in the art and this is shown by Jacobson and Chang in the above teachings also use of two or more actuators to guide two or more guide wires is known and common practice in medical devices for the purpose of accurately guiding distal tip of a medical device to a specific alignment as required by an operator. 
Claims 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poll, McWeeney, Jacobson and further in view of US 8709008 B2 Willis; N. Parker et al; hereinafter “Willis”
As to claim 14 Poll, McWeeney and Jacobson teach the apparatus according to claim 1. Poll, McWeeney and Jacobson are silent about a balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient.
Willis teaches about a balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient. The deployment catheter 16 may then be advanced over the guidewire 17, (column 11, Ln.15-17, Fig.1D-F) and one or more inflatable balloons or anchors 76 may be positioned along the length of catheter 16, as shown in FIG. 6A (column 14, Ln.1-4, Fig. 6A)

It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus to include inflatable balloon along the length of the catheter over a guide wire is a method known in the art for the purpose of dilating and advancing guide wire through and giving access to imaging devices to take images of tissues
As to claim 20 Poll, McWeeney and Jacobson taught the modified apparatus according to claim 17. Poll, McWeeney and Jacobson are silent about a balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient.
Willis teaches about a balloon insertion mechanism configured to slide over the guidewire and selectively dilate a passageway of a patient. The deployment catheter 16 may then be advanced over the guidewire 17, (column 11, Ln.15-17, Fig.1D-F) and one or more inflatable balloons or anchors 76 may be positioned along the length of catheter 16, as shown in FIG. 6A (column 14, Ln.1-4, Fig. 6A).
Configuring to deploy inflatable balloons along the length of a catheter for the purpose of dilation is a practice and method that I generally known in the art.
It would have been obvious before the effective filling date of the claimed invention to modify the modified apparatus of Poll, McWeeney, Jacobson and Willis to include inflatable balloon along the length of the catheter over a guide wire is a method known in the art for the purpose of dilating and advancing guide wire through or giving access to imaging devices to take images of tissues. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TADIOS E MOLLA/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795